46 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.STAMFORD HOTEL, a Texas limited partnership, by its managinggeneral partner, CSH-STAMFORD HOTEL LIMITED PARTNERSHIP, aTexas limited partnership; 42nd West 48th Street LimitedPartnership, a Texas limited partnership, by its managinggeneral partner, CSH-48th Street Limited Partnership, aTexas limited partnership; 400 Madison Avenue LimitedPartnership, a Texas limited partnership, by its managinggeneral partner, Csh-Madison Avenue Limited Partnership, aDelaware limited partnership, Plaintiffs-Appellants,v.PRUDENTIAL SECURITIES, INC., a Delaware corporation;Prudential Securities Group, Inc., a Delawarecorporation; Prudential-BacheProperties, Inc., a Delawarecorporation,Defendants-Appellees.
Nos. 93-55802, 93-55804 and 93-55806.
United States Court of Appeals, Ninth Circuit.
Submitted:  Oct. 6, 1994.*Decided:  Jan. 13, 1995.

Before:  D.W. NELSON, NORRIS, and BOGGS**, Circuit Judges.


1
MEMORANDUM***


2
The facts and legal issues in this case are essentially identical to those set forth and decided in 680 Fifth Avenue Assocs. v. Prudential Securities, Inc., No. 93-55458, issued today.


3
On the authority of that memorandum, the decision of the district court dismissing the complaint in this case is affirmed.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); Ninth Circuit Rule 34-4


**
 The Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3